Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                           No. 04-14-00256-CR

                                              Jeffrey LEE,
                                                Appellant

                                                    v.
                                                   The
                                           The STATE of Texas,
                                                 Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR6806
                           Honorable Raymond Angelini, Judge Presiding

Opinion by:       Jason Pulliam, Justice

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 10, 2015

AFFIRMED

           Appellant Jeffery Lee appeals his conviction for aggravated robbery. In his sole issue on

appeal, Lee contends the evidence is insufficient to support his conviction because the witnesses

to the offense did not identify him as the perpetrator during trial. We disagree and affirm the trial

court’s judgment.

                                              BACKGROUND

           Shortly after closing the store for the night, two Dollar General employees, Javier Muro

and Gilda Hernandez, were robbed at gunpoint by a masked man who approached them in the
                                                                                     04-14-00256-CR


parking lot. The perpetrator forced Muro to reopen the store, and demanded Muro give him money

from the safe. After Muro handed over the money, the perpetrator ran from the store and

disappeared into an adjacent neighborhood.

       Bexar County Sheriff’s Deputy Christopher Andis gathered fingerprint evidence from the

crime scene. Using the store’s surveillance video of the robbery, Andis located a plastic bag the

perpetrator touched and, on it, found a single fingerprint. A Sheriff’s Office fingerprint examiner,

Lucy Adame-Clark, determined the fingerprint belonged to Lee.            Using that identification,

Detective Herbert Ward created two photo lineups containing Lee’s photo, and presented a lineup

to Muro and Hernandez separately. Both positively identified the photo of Lee as the perpetrator.

Based upon the witnesses’ identification of Lee and on Lee’s fingerprint found on the bag, Lee

was arrested and charged with aggravated robbery.

       At trial, the State presented evidence detailing the investigation, the discovery of Lee’s

fingerprint, and the photo lineup identification. Muro and Hernandez testified, however, neither

identified Lee as the perpetrator in the courtroom during their testimony. The jury found Lee

guilty of aggravated robbery and sentenced him to twenty-five years’ imprisonment. Lee perfected

this appeal.

                                              ISSUE

       Lee raises one issue on appeal, in which he contends the evidence is legally insufficient to

prove his identity as the individual who committed the aggravated robbery.

                                     STANDARD OF REVIEW

       “In determining whether the evidence is legally sufficient to support a conviction, a

reviewing court must consider all of the evidence in the light most favorable to the verdict and

determine whether, based on that evidence and reasonable inferences therefrom, a rational fact

finder could have found the essential elements of the crime beyond a reasonable doubt.” Gear v.
                                                -2-
                                                                                       04-14-00256-CR


State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307,

318–19, (1979)); see Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality

opinion). Under this standard, appellate courts must defer to the jury’s ability to fairly “resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson, 443 U.S. at 319; see Whatley v. State, 445 S.W.3d 159, 166 (Tex.

Crim. App. 2014); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). The jury may draw

“multiple reasonable inferences as long as each inference is supported by the evidence.” Hooper,
214 S.W.3d at 15. “[A]n inference is a conclusion reached by considering other facts and deducing

a logical consequence from them.” Id. at 16. Thus, each fact need not point directly and

independently to the guilt of the accused, provided the cumulative force of all the incriminating

circumstances is sufficient to support the conviction. See id. at 13. Circumstantial evidence has

the same probative value as direct evidence, and alone, can be sufficient to establish guilt. Id.

       The accused’s identity as the person who committed the offense may be proven by

circumstantial evidence. Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim. App. 2009); Orellana

v. State, 381 S.W.3d 645, 653 (Tex. App.—San Antonio 2012, pet. ref’d). There is no formalized

procedure for the State to prove the identity of the accused if no direct evidence of the perpetrator’s

identity is elicited from trial witnesses. See Roberson v. State, 16 S.W.3d 156, 167 (Tex. App.—

Austin 2000, pet. ref’d). Thus, the element of identity may be established by inference. Roberson,
16 S.W.3d at 167.

                                              ANALYSIS

       Lee argues the evidence is legally insufficient to support his conviction unless a reasonable

inference can be made that Lee is the individual identified by Muro and Hernandez through the

photo lineup. Lee contends the State was required to present additional evidence proving Lee is



                                                 -3-
                                                                                      04-14-00256-CR


the individual identified in the photo because Muro and Hernandez did not identify him in court.

Because the State failed to do so, Lee argues the jury could not reasonably infer identity.

       As Lee asserts, the State did not ask either Muro or Hernandez to identify Lee as the

perpetrator during the trial. However, both witnesses testified they previously identified the

perpetrator through photo lineups presented during the investigation. Muro testified he was “very

confident” he identified the perpetrator, and Hernandez similarly testified she was “one hundred

percent confident” in her identification. Detective Ward confirmed the witnesses both identified

the same individual from the lineups, and, from the witness stand, identified Lee as that individual.

The State entered the photo lineups into evidence, allowing the jury to compare Lee to the photo

the witnesses identified. Moreover, later in the trial, Lee testified and admitted it was his photo

the witnesses identified in the lineup.

       Additionally, other evidence introduced at trial established Lee’s fingerprint appeared on

the bag touched by the perpetrator. The State played the surveillance video during Muro’s

testimony allowing the jury to see the perpetrator touch the plastic bag. Deputy Andis testified he

found one latent fingerprint on the bag. Fingerprint Examiner Adame-Clark testified she analyzed

the latent fingerprint and determined it belonged to Lee. Furthermore, before the trial began, the

State asked Adame-Clark to collect a new set of Lee’s fingerprints. At trial, Adame-Clark

identified Lee as the individual she fingerprinted and testified she compared the latent print to the

new prints and concluded the two prints matched. The State presented the testimony of a second

fingerprint examiner, Hector Hernandez, who conducted his own comparison, and confirmed

Adame-Clark’s conclusion that the new prints matched the latent print.

       After reviewing all the evidence in the light most favorable to the verdict, we conclude a

rational fact finder could determine Lee was the individual who robbed the Dollar General. See

Gear, 340 S.W.3d at 746. Regardless of the fact neither Muro nor Hernandez directly identified
                                                -4-
                                                                                       04-14-00256-CR


Lee as the perpetrator, the cumulative force of their identification of Lee through the photo lineups,

the testimony of the other witnesses, and the presence of his fingerprint on the bag supports the

jury’s conclusion that Lee was the individual who robbed the Dollar General. See Hooper, 214
S.W.3d at 13; Roberson, 16 S.W.3d at 167. To hold otherwise would require this court to disregard

how the jury resolved conflicts in the testimony, and the weight the jury gave to the evidence. See

Jackson, 443 U.S. at 319; Whatley, 445 S.W.3d at 166. Because we conclude the inference made

by the jury is reasonable and supported by the evidence, we hold the evidence is legally sufficient

to support Lee’s conviction for aggravated robbery.

                                       CONCLUSION

       For the above reasons, we overrule Lee’s sole issue on appeal and affirm the trial

court’s judgment.

                                                       Jason Pulliam, Justice

DO NOT PUBLISH




                                                 -5-